     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                      *      CRIMINAL ACTION

v.                                            *      CASE NO. 17-cr-00181-JTM-DMD

CHAD ALLEN SCOTT                              *

                                              *

                                      *       *      *

            DEFENDANT’S REPLY BRIEF IN SUPPORT OF MOTION FOR
          FOR A NEW TRIAL BASED ON NEWLY DISCOVERED EVIDENCE

       MAY IT PLEASE THE COURT:

       The Defendant, Chad Allen Scott (“Defendant”), through undersigned counsel appearing

on behalf of the Defendant for the limited purpose of filing the instant motion (Rec. Doc. No. 385),

respectfully submits the following reply brief in support of his motion for a new trial based on

newly discovered evidence pursuant to Rule 33 of the Federal Rules of Criminal Procedure.

                          I. RELEVANT PROCEDURAL HISTORY

       On January 22, 2019, the original trial of Counts 1 through 7 began. Rec. Doc. No. 199.

On February 4, 2019, with the jury hopelessly deadlocked on all counts, the Court declared a

mistrial. Rec. Doc. No. 209. On August 19, 2019, the re-trial of Counts 1 through 7 began. Rec.

Doc. No. 336. On August 27, 2019, trial ended with a guilty verdict on all seven counts. Rec.

Doc. No. 347. On September 6, 2019, the Court granted Defendant’s request for an extension of

time until October 10, 2019 to file motions for judgment of acquittal and new trial. Rec. Doc. No.

384. On October 9, 2019, the Defendant filed a motion for judgment of acquittal, or alternatively,

for a new trial. Rec. Doc. No. 409. On November 5, 2019, the Government filed its opposition to

the Defendant’s motion. Rec. Doc. No. 420. To date, the Court has not ruled upon Defendant’s
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 2 of 10



motion. On December 3, 2019, the Defendant filed his motion for a new trial based on newly

discovered evidence pursuant to Rule 33 of the Federal Rules of Criminal Procedure. Rec. Doc.

No. 434. On December 4, 2019, the Court ordered that the Government file any response by

January 8, 2020 and that the Defendant may file any reply brief by January 16, 2020. Rec. Doc.

No. 439. On January 7, 2020, the Government filed its opposition. Rec. Doc. No. 445.

                              II. GOVERNMENT’S RESPONSE

       In its opposition, the Government, for the very first time, now admits and claims that it

learned about its star witness’s ongoing criminal conduct that included smuggling cocaine and

heroin into a local prison facility, distributing cocaine and heroin throughout the facility, and

expressing his intention on murdering his wife on September 4, 2019, just days following the trial

that concluded on August 27, 2019. See Rec. Doc. No. 445 at p. 1. However, although the

Government provided five DEA-6 reports documenting activity and interviews concerning Edwin

Martinez’s ongoing drug dealing, the Government only provided reports that documented this

activity beginning on September 17, 2019, not September 4, 2019 or September 10, 2019. See

Government’s Disclosure dated November 21, 2019 filed under seal and attached hereto as Exhibit

1. Simply put, the Government has failed to produce any report of such activity from

September 4, 2019 or September 10, 2019. Their refusal to produce any other reports is all the

more baffling when the first report (Exhibit A) specifically references an earlier “report of

investigation (ROI) titled ‘Proffer Interview of [known witness]’ written by Task Force Officer

(TFO) [known TFO].” Exhibit A at p. 1 (DEA_001399). Following the filing of its opposition,

the undersigned specifically asked the Government whether any other reports exist; however, the

Government failed to answer that inquiry. Instead, the Government replied that the Government’s

“[m]otion response is complete.” As for the importance of reports within federal law enforcement,



                                                2
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 3 of 10



the Government specifically presented testimony in its own case-in-chief from its own expert

witness, DEA S/A Will Glaspy: “If we can’t trust our law enforcement to accurately and

truthfully write their reports, then there is no justice within the Department of Justice.” Trial

Transcript (August 21, 2019) p. 586:9-11 (emphasis added). As the Government has failed to

answer whether any other reports exist, an evidentiary hearing is necessary so as to ensure that

minimum due process is afforded the Defendant.

       Notably, in their response, the Government submitted an Affidavit from Tracey Knight,

Assistant United States Attorney, which specifically provides that the Government received

information concerning Edwin Martinez’s ongoing criminal activity, which occurred before and

while he testified against the Defendant. The Affidavit provides that the Government possessed

this information as early as September 4, 2019, yet the Government produced no corresponding

report and fails to even declare whether one even exists. See Government’s Exhibit 1 filed under

seal at ¶ 4. In addition, the Affidavit provides that the Government obtained “more specific

information” on September 10, 2019, yet the Government produced no corresponding report and

fails to even declare whether one even exists. See Government’s Exhibit 1 filed under seal at ¶ 6.

Why does the Government refuse to answer whether any additional reports exist? It would be

simple enough to simply declare that no such additional reports were generated and, therefore,

there are no additional reports to produce. Instead, the Government refused to answer and simply

stated that their “response is complete.” The Government’s refusal to answer this simple inquiry

alone calls for an evidentiary hearing.

       The Affidavit also declares that after conducting an investigation into Edwin Martinez’s

ongoing criminal conduct, the Government refused to prosecute Martinez.        See Government’s

Exhibit 1 filed under seal at ¶ 12. Just as the Defendant detailed in his original motion, the



                                                3
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 4 of 10



Government has given Martinez a literal “free pass” for his continued violations of federal law.

Instead of prosecuting Martinez, the Government tries to defend its undisclosed immunization of

Martinez by describing the allegations against him as simply “rumors” and “inconsistent”

statements by witnesses. See Rec. Doc. No. 445 at p. 2. Tellingly, the Government failed to

specifically address numerous accounts that Martinez expressed his intention on murdering his

wife; instead, the Government attempted to whitewash this issue by referring to it as “other

misconduct.” See id. In the same Affidavit, the Government attempted to offload the decision to

give Martinez yet another “free pass” for his ongoing criminal conduct on the United States

Attorney’s Office in New Orleans; however, that office allegedly did not have any contact with

the Martinez matter following a self-imposed recusal years ago and the Government even

presented prosecutors from Texas at trial who testified that they prosecuted/handled Martinez’s

federal case following the recusal by the United States Attorney’s Office in New Orleans.

       Interestingly, the Affidavit also provides that Government Counsel “recommended” that

investigators “work through” Martinez’s attorney, Christopher Edwards (himself another witness

called by the Government against the Defendant), even though these new allegations would not

mandate his involvement in keeping with applicable federal law. See Government’s Exhibit 1

filed under seal at ¶ 12. Since Martinez was never charged with any such new crimes, his Sixth

Amendment right to counsel had not yet attached and the Government was free to confront him

with those allegations. Instead, the Government apparently “worked through” Martinez’s attorney

on his separate and prior charges. Not surprisingly, Martinez then denied the allegations but for

the admission that he illegally used suboxone in prison. As for Martinez’s most recent interview,

the Government attempted to defend its refusal to seek justice for the crimes that Martinez




                                               4
      Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 5 of 10



continues to commit because Martinez himself simply denied the allegations. Rec. Doc. No. 445

at p. 3.

                                    III. LAW AND ARGUMENT

           The gravamen of the Government’s argument in its opposition to new trial is that the newly

discovered material, namely the allegations concerning Martinez’s ongoing drug use and drug

dealing, is “improper impeachment evidence” which “could not be utilized for any legitimate trial

purpose.” See id. at pp. 5-9. On the contrary, newly discovered evidence regarding a prosecution

witness is grounds for a new trial. See, e.g., United States v. King, 232 F.Supp.2d 636, 649

(E.D.V.A. 2002) (false testimony by prosecution witness in drug conspiracy prosecution against

police officers sufficient to warrant new trial); United States v. Turner, 490 F.Supp. 583, 610 (E.D.

Mich. 1979) (new trial warranted where prosecution witness falsely testified at trial because such

actions were an “[a]ffront to the court’s dignity . . . .”).

A. Government Failed to Even Address Multiple Items that Impact Martinez’s Credibility

           Remarkably, in its opposition, the Government completely ignored and failed to address

the significance of the information provided by a known witness in the sealed Exhibit A. In that

interview, the known witness relayed to investigators that Martinez proclaimed that he was

“getting out [of prison] for providing cooperation against a DEA Agent.” See Exhibit A at p.

1. There, without a doubt, Martinez perjured himself because Martinez specifically testified under

direct examination by Government Counsel that he was only testifying at trial: “Just so the truth

can come out about Mr. Chad Scott.” Trial Transcript Excerpt attached to Rec. Doc. No. 434

as Exhibit F. This perjury alone calls for a new trial (false testimony), and the Government’s utter

failure to even attempt to defend it is telling.




                                                    5
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 6 of 10



        In its opposition, the Government spent considerable time claiming that none of the newly

discovered evidence is inadmissible. To the contrary, Rule 613 of the Federal Rules of Evidence

provides that prior inconsistent statements of a witness are admissible for impeachment of the

witness’s credibility with respect to both material and collateral issues of fact. Fed. R. Evid. 613;

see also United States v. Sisto, 534 F.2d 616, 622 (5th Cir. 1976) (“It is hornbook law that evidence

of prior inconsistent statements of a witness may be admitted to impeach that witness.”). In United

States v. Lay, the Fifth Circuit held that the trial judge erred by excluding testimony regarding

prior inconsistent statements: “[The witness] was questioned about the statements he allegedly

made to [the defendant] and he denied making them. Thus, [the defendant’s] testimony, a form

of extrinsic evidence, was admissible to impeach [the witness].” United States v. Lay, 644 F.2d

1087, 1089–90 (5th Cir. Unit A May 13, 1981) (emphasis added).

        Next, in addition to failing to address the above-listed perjury, the Government likewise

failed to address the information that is contained in Exhibit C, which documents, among other

things, that Martinez bribed another inmate to “take the blame in exchange for drugs” that

had been confiscated. This too calls for a new trial, and the Government’s utter failure to even

attempt to defend it is telling.

        Finally, as documented in Exhibits A and D, the Government failed to address the fact that

Martinez recently admitted that he possessed two illegal cellphones in prison that were found in a

pre-trial “shake” (jail search/seizure); however, the Government never revealed this pre-trial jail

search/seizure to the Defendant and, therefore, the Defendant was robbed yet again of the ability

to challenge Martinez’s credibility.




                                                 6
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 7 of 10



B. Martinez’s Drug Dealing and Intentions of Murdering His Wife Impact His Credibility

       In its opposition, the Government spent the majority of its efforts on its main argument that

Martinez’s “drug use and drug dealing . . . have no bearing at all on Mr. Martinez’s credibility as

a witness.” Rec. Doc. No. 445 at pp. 5-6. To the contrary, it is well settled that cross-examination

may be used to break down the testimony of the direct examination, to affect the credibility of the

witness, or to show bias or motive to lie. See Davis v. Alaska, 415 U.S. 308, 316 (1974) (“[t]he

cross examiner has traditionally been allowed to impeach, i.e., discredit the witness.”); Olden v.

Kentucky, 488 U.S. 227, 231 (1988) (same); United States v. Vasilios, 598 F.2d 387, 389 (5th Cir.

1979); Montgomery v. United States, 203 F.2d 887, 891 (5th Cir. 1953) (“Indeed, cross-

examination, as has been often observed, is the surest test yet devised of the truthfulness of a

witness’ testimony, and its allowance is especially important in the case of a witness who is

himself an admitted violator of the law.”) (emphasis added).

       Further, Rule 611(b) of the Federal Rules of Evidence provides that the scope of cross

examination includes “matters affecting the witness’s credibility.” Fed. R. Evid. 611(b); see also

United States v. Musk, 719 F.3d 962, 966 (8th Cir. 2013) (Rule 611(b) permits questioning on

“matters affecting the witness’s credibility.”). It is axiomatic that the Constitution guarantees “that

a defendant be given an opportunity to place the prosecution’s witnesses in their proper setting and

test the weight of their testimony and their credibility before the jury.” United States v.

McKinley, 493 F.2d 547, 550 (5th Cir. 1974) (emphasis added). Moreover, Rule 608(b) of the

Federal Rules of Evidence allows reference to specific instances of conduct on cross examination

to demonstrate a witness’s “[c]haracter for truthfulness or untruthfulness . . . .” Fed. R. Evid.

608(b); see also United States v. Barrentine, 591 F.2d 1069, 1081 (5th Cir. 1979) (cross

examination of government witness’s prior arrests proper). Finally, specific instances of conduct



                                                  7
     Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 8 of 10



offered to show bias are admissible. United States v. Abel, 469 U.S. 45, 51 (1984). Further, a

denial of a defendant’s right to impeach a witness for bias violates the Confrontation Clause.

Delaware v. Van Arsdall, 475 U.S. 673 (1986).

C. Martinez’s Drug Use Impacts His Credibility

        Curious still is the Government’s position that Martinez’s illegal use of suboxone would

have been inadmissible. Clearly, a witness’s drug use during trial is relevant to the witness’s

competency and credibility. See United States v. Garner, 581 F.2d 481, 485 (5th Cir. 1978)

(explaining that drug use by witness bears upon credibility); United States v. Partin, 493 F.2d 750,

763 (5th Cir. 1974) (“[I]t is therefore error to reject testimony that speaks to a witness’s ‘ability to

comprehend, know, and correctly relate the truth.’ ”); Jarrett v. United States, 822 F.2d 1438, 1446

(7th Cir. 1987) (explaining that a witness’s use of drugs may be used to attack “his or her ability

to perceive the underlying events [or] testify lucidly at the trial”).

D. Newly Discovered Evidence Calls for New Trial

        A Rule 33 motion for a new trial must be granted when “the interest of justice so requires.”

United States v. Robertson, 110 F.3d 1113, 1120 n. 11 (5th Cir. 1997). Here, the interest of just

does, in fact, require a new trial. As the Government itself argued throughout in its opening

statement in the trial of this matter: this “[t]rial is about honesty and integrity. . . .” Trial Transcript

(August 19, 2019) p. 143:17-18. After all, “[h]onesty and integrity are important characteristics

for anyone but for law enforcement officers, they are paramount.” Trial Transcript (August 19,

2019) p. 143:21-22 (emphasis added).          Unlike the past tense the Government used at trial to

describe Edwin Martinez - “Edwin Martinez sold cocaine and heroin, and he also had a source

of supply[.]” (Trial Transcript (August 19, 2019) p. 158:8-9) – as we now know, Edwin Martinez,

in fact, continued to sell cocaine and heroin; all while he testified against the Defendant under the



                                                     8
      Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 9 of 10



Government’s immunized protection. Ironically, at trial, the Government argued that: “[T]o hold

that kind of authority is an honor and a privilege, and with it comes a responsibility to use that

power the right way. Trial Transcript (August 27, 2019) p. 1445:20-22. Surely, due process calls

for the Government to follow its own professed standards of “using that power the right way.”

Accordingly, the Defendant requests that the Court order a new trial based on this newly-

discovered evidence.

E. Defendant Requests Evidentiary Hearing

        Alternatively, the Defendant requests that the Court order an evidentiary hearing in

furtherance of the Defendant’s motion. 1 Here, the Government now admits that it had knowledge

of allegations of Martinez’s pre-trial and ongoing criminal conduct as of September 4, 2019 but

failed disclose any of those allegations to the Defendant until months later, on November 21,

2019. See Government’s Disclosure dated November 21, 2019 filed under seal and attached hereto

as Exhibit 1. Even on that date, the Government only disclosed five DEA-6 reports and did not

disclose or produce any reports reflecting the activity that they themselves now admit occurred on

September 4, 2019 and September 10, 2019. The Government must not be allowed to reference

allegations made against its star witness on September 4, 2019 but not produce reports,

communications, or other documents that chronical those substantive activities. If the Government

has clean hands, then why wait more than two months to reveal these allegations to the Defendant?

Instead, the Government concealed the information until it decided that it would continue to give

Martinez a “free pass” by not prosecuting him for any of the numerous federal crimes he committed

before and while he testified against the Defendant; all while concealing those crimes from the




1
 Under Rule 33, “[t]he trial judge may weigh the evidence and may assess the credibility of the witnesses during its
consideration of the motion for new trial.” United States v. Robertson, 110 F.3d 1113, 1117 (5th Cir. 1997).

                                                         9
    Case 2:17-cr-00181-JTM-DMD Document 449 Filed 01/16/20 Page 10 of 10



defense and robbing the Defendant from cross examining Martinez as mandated by the

Confrontation Clause of the United States Constitution. In addition to the timing and substance of

these disclosures, an inquiry into the communications between Martinez, his attorney-witness

Christopher Edwards, and the Government is relevant to the instant motion. For the above-listed

reasons, all of those items require an evidentiary hearing.



                                                      Respectfully submitted,



                                                      /s/ Matthew M. Coman
                                                      MATTHEW M. COMAN #23613
                                                      GARCIA & ARTIGLIERE
                                                      400 Poydras Tower
                                                      400 Poydras Street, Suite 2045
                                                      New Orleans, Louisiana 70130
                                                      Telephone: (504) 628-4251
                                                      mcoman@lawgarcia.com

                                                      -and-

                                                      /s/ Stephen M. Garcia
                                                      STEPHEN M. GARCIA (Pro Hac Vice)
                                                      GARCIA & ARTIGLIERE
                                                      One World Trade Center, Suite 1950
                                                      Long Beach, California 90831
                                                      Telephone: (562) 216-5270
                                                      Facsimile: (562) 216-5271
                                                      sgarcia@lawgarcia.com

                                                      ATTORNEYS FOR DEFENDANT
                                                      CHAD ALLEN SCOTT




                                                 10
